EXHIBIT 10.1
 
 
 



 
 
 
 
 
 
 
 
 
 
AGREEMENT FOR PURCHASE AND SALE
 
OF
 
PARTNERSHIP INTEREST
 
by and between
 
TCPL PORTLAND INC., as SELLER
 
and
 
TC PIPELINES INTERMEDIATE LIMITED PARTNERSHIP, as BUYER
 


 
November 5, 2015
 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
     
ARTICLE I
     
SALE AND PURCHASE
1
 
Section 1.01
Agreement to Sell and Purchase PNGTS Interest
1
 
Section 1.02
Purchase Price
1
 
Section 1.03
Purchase Price Adjustments
1
 
Section 1.04
Time and Place of the Closing
3
 
Section 1.05
Closing Statement; Closing Payment
3
 
Section 1.06
Deliveries by Seller
3
 
Section 1.07
Deliveries by Buyer
4
       
ARTICLE II
     
REPRESENTATIONS AND WARRANTIES OF SELLER
4
 
Section 2.01
Organization and Qualification
4
 
Section 2.02
Authorization; Validity and Effect of Transaction Agreements
5
 
Section 2.03
No Conflict; Required Filings and Consents
5
 
Section 2.04
Ownership and Delivery of the PNGTS Interest
6
 
Section 2.05
No Brokers
6
 
Section 2.06
Legal Proceedings
6
 
Section 2.07
Absence of Certain Changes
6
 
Section 2.08
PNGTS  Organization and Qualification
7
 
Section 2.09
No Subsidiaries
7
 
Section 2.10
Consolidated Financial Statements
7
 
Section 2.11
Litigation; Observance of Orders
7
 
Section 2.12
Tax
7
 
Section 2.13
Title to Real and Personal Property
9
 
Section 2.14
Permits; Intellectual Property
9
 
Section 2.15
Condition of Assets
9
 
Section 2.16
Employee Matters
10
 
Section 2.17
No Violation or Default
10
 
Section 2.18
Material Agreements
10
 
Section 2.19
Insurance
11
 
Section 2.20
Compliance With Environmental Laws
11
 
Section 2.21
No Conflict; Required Filings and Consents Applicable
12
 
Section 2.22
Intercompany Matters
12
       



 


 
i

--------------------------------------------------------------------------------

 

ARTICLE III
       
REPRESENTATIONS AND WARRANTIES OF BUYER
12
 
Section 3.01
Organization and Qualification of Buyer
12
 
Section 3.02
Authorization; Validity and Effect of Transaction Agreements
12
 
Section 3.03
No Conflict; Required Filings and Consents Applicable to Buyer
13
 
Section 3.04
No Brokers
13
 
Section 3.05
Legal Proceedings Relating to Buyer
13
 
Section 3.06
Acquisition for Investment
14
 
Section 3.07
No Other Representations; Waiver of Implied Warranties
14
       
ARTICLE IV
     
COVENANTS OF THE PARTIES
14
 
Section 4.01
Expenses
14
 
Section 4.02
Access to Information by Buyer
14
 
Section 4.03
Conduct of the Business Pending the Closing Date
15
 
Section 4.04
[INTENTIONALLY OMITTED]
16
 
Section 4.05
Disputes
16
 
Section 4.06
Commercially Reasonable Efforts
16
 
Section 4.07
Regulatory Approvals
16
 
Section 4.08
Schedules
16
       
ARTICLE V
     
CONDITIONS PRECEDENT
17
  
Section 5.01
Conditions to Obligation of Each Party to Close
17
 
Section 5.02
Conditions to Seller’s Obligation to Close
17
 
Section 5.03
Conditions to Buyer’s Obligation to Close
18
       
ARTICLE VI
       
SURVIVAL; INDEMNIFICATION
18
 
Section 6.01
Survival
18
 
Section 6.02
Indemnification of Buyer
19
 
Section 6.03
Indemnification of Seller
19
 
Section 6.04
Indemnification Procedures
19
 
Section 6.05
Limitations
20
 
Section 6.06
Exclusive Remedy
21
 
Section 6.07
Exclusion
22

 


 
ii

--------------------------------------------------------------------------------

 



 
Section 6.08
Purchase Price Adjustment
22
       
ARTICLE VII
     
TAX MATTERS
22
 
Section 7.01
Tax Returns; Payment of Taxes
22
 
Section 7.02
Transfer Taxes
23
 
Section 7.03
Controversies; Cooperation
23
 
Section 7.04
Seller Taxes
24
 
Section 7.05
Tax Refunds
24
       
ARTICLE VIII
     
TERMINATION
24
 
Section 8.01
Termination
24
 
Section 8.02
Effect of Termination
25
               
ARTICLE IX
       
MISCELLANEOUS
25
 
Section 9.01
Modification
25
 
Section 9.02
Notices
25
 
Section 9.03
Entire Agreement
26
 
Section 9.04
Successors and Assigns
26
 
Section 9.05
Press Releases
26
 
Section 9.06
Assignment
27
 
Section 9.07
Severability
27
 
Section 9.08
Captions; Article and Section References
27
 
Section 9.09
Choice of Law
27
 
Section 9.10
Counterparts
27
 
Section 9.11
Waiver
27
 
Section 9.12
Construction
28
 
Section 9.13
Incorporation of Exhibits, Schedules and Appendices
28
 
Section 9.14
No Third-Party Beneficiaries
28
 
Section 9.15
No Consequential or Punitive Damages
28
 
Section 9.16
Parent Guaranty
28
 
Section 9.17
Time of Essence
28



 
iii

--------------------------------------------------------------------------------

 




 
Section 9.18
Defined Terms
29
         
Appendix A:
Definitions
         
Exhibit A:
Form of Closing Tax Certificate
   
Exhibit B:
Form of Assignment and Assumption Agreement
   
Exhibit C:
PNGTS Budget
   
Exhibit D:
Promissory Note
   
Exhibit E:
Expansion Consideration
   
Exhibit F:
Parent Guaranty
           
Schedules:
Schedules to Agreement
 
 



 
iv

--------------------------------------------------------------------------------

 

 
AGREEMENT FOR PURCHASE AND SALE
OF
PARTNERSHIP INTEREST


THIS AGREEMENT FOR PURCHASE AND SALE OF PARTNERSHIP INTEREST (this “Agreement”),
is executed as of this 5th day of November, 2015, by and between TCPL PORTLAND
INC., a Delaware corporation (“Seller”) and TC PIPELINES INTERMEDIATE LIMITED
PARTNERSHIP, a Delaware limited partnership (“Buyer”).  Seller and Buyer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
 
WITNESSETH:
 
WHEREAS, Seller owns a 61.71% partnership interest, in Portland Natural Gas
Transmission System, a Maine general partnership (“PNGTS”);
 
WHEREAS, Buyer desires to purchase and acquire, and Seller desires to sell and
assign, a 49.9% partnership interest in PNGTS (the “PNGTS Interest”) pursuant to
the terms and conditions set forth in this Agreement;
 
WHEREAS, Buyer is an indirectly wholly owned subsidiary of TC PipeLines, LP
(“MLP”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I
 

 
 
SALE AND PURCHASE

 
Section 1.01 Agreement to Sell and to Purchase PNGTS Interest.
 
At the Closing, and on the terms and subject to the conditions set forth in this
Agreement, Seller shall sell, assign and deliver to Buyer, and Buyer shall
purchase and accept from Seller, the PNGTS Interest.
 
Section 1.02 Purchase Price.
 
The purchase price to be paid by Buyer to Seller for the PNGTS Interest (the
“Purchase Price”) shall equal the Closing Payment, which shall be adjusted in
accordance with Section 1.03.
 
Section 1.03 Purchase Price Adjustments.
 
(a) Working Capital Adjustments:
 
(i) Within ninety (90) days after the Closing, Seller shall prepare and deliver
to Buyer a written statement (the “Working Capital Adjustment Statement”),
together with supporting work papers with respect to the calculation of the
 


 
1

--------------------------------------------------------------------------------

 


(ii) amounts set forth therein, which reflects the Working Capital as of the
Effective Time for PNGTS.  Seller agrees to cooperate with Buyer in connection
with the preparation of the Working Capital Adjustment Statement and related
information, and shall provide to Buyer and Buyer’s representatives such books,
records and information relating to PNGTS during normal business hours, as may
be reasonably requested from time to time by Buyer or its representatives.
 
(iii) Buyer may dispute the Working Capital Adjustment Statement and the items
reflected therein; provided, however, that Buyer shall notify Seller in writing
of any disputed amounts, and provide a reasonably detailed description of the
basis of such dispute, within ninety (90) days after Buyer’s receipt of the
Working Capital Adjustment Statement.  In the event of such a dispute, the
Parties shall attempt to reconcile their differences and any resolution by them
as to any disputed amounts shall be final, binding and conclusive on the
Parties.  If the Parties are unable to reach a resolution of any such
differences within ninety (90) days after Seller’s receipt of Buyer’s written
notice of dispute, the Parties shall submit the amounts remaining in dispute for
determination and resolution to the Independent Accounting Firm, which shall be
instructed to determine and report to the Parties, within ninety (90) days after
such submission, a resolution of such remaining disputed amounts, and such
resolution shall be final, binding and conclusive on the Parties with respect to
the remaining amounts disputed.  The Independent Accounting Firm shall only
resolve the disputed amounts by choosing the amounts submitted by Buyer or
Seller or amounts in between.  The fees and disbursements of the Independent
Accounting Firm shall be shared equally by Buyer, on the one hand, and Seller,
on the other hand.  For the avoidance of doubt, the Working Capital Adjustment
Statement and the amounts reflected thereon shall be deemed to be modified to
the extent of any changes thereto that become final, binding and conclusive on
the Parties based on mutual agreement or a determination of the Independent
Accounting Firm in accordance with this Section 1.03(b).
 
(iv) Within five (5) Business Days after the earliest to occur of (i) a mutual
written agreement of the Parties with respect to the Working Capital Adjustment
Statement (ii) the termination of the ninety (90) day period described in
Section 1.03(b) if Buyer does not provide a notice of dispute within such period
as provided therein and (iii) the final determination of all such disputed
amounts in accordance with Section 1.03(b), (A) if Working Capital as of the
Effective Time exceeds the Estimated Working Capital, Buyer shall pay Seller
49.9% of the amount of such excess, and (B) if Working Capital as of the
Effective Time is less than the Estimated Working Capital, Seller shall pay to
Buyer 49.9% of the amount of such deficiency.  All payments made pursuant to the
previous sentence shall be paid together with interest thereon for the period
commencing on the Effective Time through the date of payment, calculated at the
Prime Rate in effect on the Closing Date, in cash by wire transfer of
immediately available funds.
 
(b) Expansion Consideration:
 


 
2

--------------------------------------------------------------------------------

 


(i) as additional consideration for the sale of the PNGTS Interest, Seller shall
be entitled to receive from the Buyer (subject to the terms and conditions of
this Section 1.03(b)) cash determined in accordance with Exhibit E.
 
(ii) In the event an Expansion results in an increase to PNGTS’ FERC
Certificated Capacity to an amount stated on Exhibit E, then upon commencement
of service of such Expansion that results in such increase, Buyer shall pay, by
wire transfer on the first Business Day of the first quarter following such
commencement of service, the appropriate Expansion Consideration as more
particularly described in Exhibit E hereto.
 
(iii) The Parties acknowledge and agree that there can be more than one
Expansion and, accordingly, more than one payment of Expansion Consideration.
 
Section 1.04 Time and Place of the Closing.
 
Upon the terms and subject to the satisfaction of the conditions contained in
this Agreement, the closing of the transactions contemplated by this Agreement
(the  “Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin Street, Suite 2500, Houston, TX 77002-6760 at 10:00 a.m., local time, on
January 1, 2016 provided that all of the conditions to each Party’s obligations
hereunder have been satisfied or waived (other than conditions to be satisfied
at the Closing), or at such other place or time as the Parties may agree.  The
date and time at which the Closing actually occurs is hereinafter referred to as
the “Closing Date.”  Other than with respect to those matters that are effective
or applicable as of the Effective Time as expressly provided herein, the Closing
shall be effective for all purposes as of 12:01 a.m. Eastern time on the Closing
Date.
 
Section 1.05 Closing Statement; Closing Payment.
 
(a) On the third (3rd) Business Day prior to Closing, Seller shall deliver to
Buyer a statement (the “Closing Statement”) setting forth the Estimated Working
Capital. The Closing Statement shall be prepared by Seller in good faith and be
accompanied by reasonably detailed supporting documentation.
 
(b) At the Closing, Buyer shall pay and satisfy the Closing Payment by executing
and delivering to Seller a promissory note (the “Promissory Note”) in an amount
equal to the Closing Payment and in the form attached as Exhibit D hereto.
 
Section 1.06 Deliveries by Seller.
 
At the Closing, Seller shall deliver or cause to be delivered to Buyer the
following:
 
(a) the Assignment and Assumption Agreement, duly executed by Seller;
 
(b) amendment to Schedule A and Appendix B of the PNGTS Partnership Agreement to
add the Buyer as a party;
 


 
3

--------------------------------------------------------------------------------

 


(c) a properly completed and an executed certificate of non-foreign status
satisfying the requirements of Treasury Regulation Section 1.1445-2(b)(2) with
respect to Seller (substantially in the form attached hereto as Exhibit A);
 
(d) a properly completed and executed IRS Form W-9 with respect to Seller;
 
(e) evidence satisfactory to the Buyer acting reasonably of the receipt of the
consents described on Schedule 2.03(b); and
 
(f) such other agreements, documents, instruments and writings as are expressly
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement.
 
Section 1.07 Deliveries by Buyer.
 
At the Closing, Buyer shall deliver or cause to be delivered to Seller, or its
designate, the following:
 
(a) the Closing Payment in the form of the Promissory Note;
 
(b) the Assignment and Assumption Agreement, duly executed by Buyer;
 
(c) any documents required to be delivered at Closing pursuant to the Debt
Documents, including the Debt Service Reserve Backup Guaranty and any guarantees
for debt service reserve accounts or other acceptable assurances required
thereunder;
 
(d) any documents to be delivered pursuant to Section 9.1.4 of the PNGTS
Partnership Agreement; and
 
(e) such other agreements, documents, instruments and writings as are expressly
required to be delivered by Buyer at or prior to the Closing Date  pursuant to
this Agreement.
 
 
ARTICLE II

 
 
REPRESENTATIONS AND WARRANTIES OF SELLER

 
Seller represents and warrants to Buyer that the statements contained in this
Article II are correct and complete as of the date hereof as follows, except as
set forth in the Schedules.
 
Section 2.01 Organization and Qualification.
 
Seller (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (b) has all requisite
corporate power and authority to own and operate its business as presently
conducted, and (c) is duly qualified as a foreign corporation and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except for such failures to be so qualified as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 


 
4

--------------------------------------------------------------------------------

 


Authorization; Validity and Effect of Transaction Agreements.
 
Seller has the requisite power and authority to execute, deliver and perform its
obligations under this Agreement and the other Transaction Agreements to which
it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Transaction
Agreements by Seller and the performance of its obligations hereunder and
thereunder and the consummation of all of the transactions contemplated hereby
and thereby have been (or, with respect to those Transaction Agreements to be
delivered at the Closing, will, at or prior to the Closing, be) duly authorized
by the Board of Directors (and, if required, shareholders) of Seller and by all
other necessary corporate action, and no other proceedings are (or will be)
necessary for Seller to authorize this Agreement or the other Transaction
Agreements and the transactions contemplated hereby and thereby.  This Agreement
and the Transaction Agreements have been (or, with respect to those Transaction
Agreements to be delivered at the Closing, will at or prior to the Closing, be)
duly and validly executed and delivered by Seller and constitute (or will
constitute) legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms, except that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).
 
Section 2.02 No Conflict; Required Filings and Consents.
 
(a) Neither the execution and delivery by Seller of this Agreement and the
Transaction Agreements, nor the performance by Seller of its obligations
hereunder or thereunder, nor the consummation of the transactions contemplated
hereby and thereby, will: (i) conflict with, or result in the breach of, any
provision of the certificate of incorporation or bylaws of Seller; (ii) violate
any Applicable Laws; or (iii) except as set forth on Schedule 2.03(a), conflict
with or result in any violation or breach of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation, suspension, modification or acceleration of any obligation or any
increase in any payment required by, or the impairment, loss or forfeiture of
any benefits, rights or privileges under, or the creation of a Lien on any
assets pursuant to (any such conflict, violation, breach, default, right of
termination, cancellation or acceleration, loss, forfeiture or Lien, a
“Violation”) any Contract (A) to which Seller is a party, (B) by which Seller or
any of its assets or properties are bound or affected, or (C) pursuant to which
Seller is entitled to any rights or benefits, except for such Violations which,
individually or in the aggregate,  would not reasonably be expected to have a
Material Adverse Effect.
 
(b) Except as set forth on Schedule 2.03(b), no consent, approval,
authorization, exemption or waiver of or permit from, or declaration, filing or
registration with, any Governmental Authority or any other Person is required to
be made or obtained by Seller in connection with the execution, delivery and
performance of this Agreement or the other Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, except where
the failure to obtain such consent, approval, authorization, permit or
declaration or to make such filing or registration would not reasonably be
expected to have a Material Adverse Effect.
 


 
5

--------------------------------------------------------------------------------

 


Section 2.03 Ownership and Delivery of the PNGTS Interest.
 
Seller is the legal and beneficial owner of the PNGTS Interest.  Except as set
forth on Schedule 2.04, at the Closing, Seller will transfer good and valid
title to the PNGTS Interest to Buyer, free and clear of any and all
Liens.  Except as expressly provided in the PNTGS Partnership Agreement, to
Seller’s Knowledge, there are (i) no authorized or outstanding subscriptions,
warrants, options, convertible securities or other rights (contingent or
otherwise) to purchase or otherwise acquire from PNGTS any equity interests of
or in PNGTS, (ii) no commitments on the part of PNGTS to issue membership
interests, shares, subscriptions, warrants, options, convertible securities or
other similar rights, and (iii) no equity securities of PNGTS reserved for
issuance for any such purpose. PNGTS has no obligation (contingent or other) to
purchase, redeem or otherwise acquire any of its equity securities or interests.
Except as expressly provided in the PNGTS Partnership Agreement and in this
Agreement, there is no voting trust or agreement, stockholders agreement, pledge
agreement, buy-sell agreement, right of first refusal, preemptive right or proxy
relating to any equity securities of PNGTS. There are no outstanding
subscriptions, options, warrants, calls, rights, commitments, arrangements,
understandings or agreements of any character affecting Seller’s right to
transfer the PNGTS Interest as contemplated herein. The PNGTS Interest has been
duly authorized and are validly issued, fully paid and nonassessable.
 
Section 2.04 No Brokers.
 
Seller does not have any liability to pay any compensation to any broker, finder
or agent with respect to the transactions contemplated hereby for which Buyer or
PNGTS could be liable or that could result in any Lien on the PNGTS Interest.
 
Section 2.05 Legal Proceedings.
 
There are no actions or proceedings pending or, to the Knowledge of Seller,
threatened, against Seller before any court, arbitrator or Governmental
Authority acting in an adjudicative capacity which, if adversely determined,
would prohibit or restrain the execution, delivery or performance by Seller of
this Agreement or the Transaction Agreements or any of the transactions
contemplated hereby or thereby.  Seller is not subject to any outstanding
judgments, rules, orders, writs, injunctions or decrees of any court or
Governmental Authority which would prohibit or restrain the execution, delivery
or performance by Seller of this Agreement, the Transaction Agreements or any of
the transactions contemplated hereby or thereby.
 
Section 2.06 Absence of Certain Changes.
 
Except as set forth on Schedule 2.07, since September 30, 2015 and the date
hereof: (a) PNGTS  has not incurred any liabilities or obligations, fixed,
contingent, accrued or otherwise that are of the type that are required to be
set forth on a balance sheet prepared in accordance with GAAP (except for
liabilities and obligations incurred in the ordinary course of business, which
are not Material); (b) PNGTS  has conducted the Business, in all Material
respects, in the ordinary course; and (c) no event, occurrence or other matter
has occurred that would reasonably be expected to have a Material Adverse
Effect.
 


 
6

--------------------------------------------------------------------------------

 


PNGTS  Organization and Qualification.
 
PNGTS (a) is a general partnership duly organized, validly existing and in good
standing under the laws of the State of Maine, (b) has all requisite general
partnership power and authority to own and operate its business as presently
conducted and (c) is duly qualified as a foreign general partnership in each of
the jurisdictions where the character of its properties owned or held under
lease or the nature of its activities makes such qualification necessary, except
for such failures to be so qualified as would not reasonably be expected to have
a Material Adverse Effect.  Seller has made available to Buyer true and complete
copies of the organizational documents of PNGTS as in effect as of the date of
this Agreement.
 
Section 2.07  No Subsidiaries.
 
(a) PNGTS owns a 99% equity interest in PNGTS Operating Co., LLC (“OpCo”). PNGTS
does not own any equity interest in any other Person.
 
(b) Neither PNGTS nor OpCo is a party to any Contract, or otherwise subject to
any legal restriction, restricting its ability to distribute profits or make any
other similar distributions, except (i) as set forth in Schedule 2.09(b) and
(ii) for legal restrictions, if any, under the Maine Uniform Partnership Act.
 
Section 2.08 Consolidated Financial Statements.
 
Copies of the unaudited consolidated financial statements of PNGTS as at
September 30, 2015 are attached as Schedule 2.10 (the “Financial
Statements”).  The Financial Statements fairly present in all Material respects
the consolidated financial position of PNGTS as of the date specified therein,
and the results of its consolidated operations for the respective period so
specified, and have been prepared in accordance with GAAP consistently applied
throughout the period involved, provided however that these unaudited Financial
Statements are subject to normal and recurring year-end adjustments and do not
contain all of the footnotes and schedules contained in audited financial
statements.  There are no Material off balance sheet arrangements of PNGTS.
 
Section 2.09 Litigation; Observance of Orders.
 
(a) Except as set forth on Schedule 2.11(a), there are no Material actions,
suits or proceedings pending or, to the Knowledge of Seller, threatened against
PNGTS or OpCo in any court or before any arbitrator of any kind or before or by
any Governmental Authority.
 
(b) Except as set forth on Schedule 2.11(a), PNGTS is not in Material default
under any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority.
 
Section 2.10 Tax
 
Except as set forth in Schedule 2.12:
 


 
7

--------------------------------------------------------------------------------

 


all Material Tax Returns required to be filed by PNGTS have been or will be
timely filed with the appropriate taxing authorities in all jurisdictions in
which such Tax Returns are required to be filed;
 
(a) such Tax Returns are or will be true, correct and complete in all Material
respects, and all Taxes reported on such Tax Returns and all Taxes owed by PNGTS
or for which PNGTS may be liable have been or will be timely paid;
 
(b) PNGTS has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax;
 
(c) there are no audits, claims, assessments, levies, administrative
proceedings, or lawsuits pending, or to the Knowledge of Seller, threatened
against PNGTS by any taxing authority and PNGTS has not received any written
notices from any taxing authority relating to any issue  which could have a
Material effect on the Tax liability of PNGTS after the Closing Date;
 
(d) no claim has ever been made by any taxing authority in a jurisdiction where
PNGTS does not file Tax Returns that it is or may be subject to taxation in that
jurisdiction;
 
(e) there are no Liens for Taxes (other than Permitted Encumbrances) upon the
assets of PNGTS;
 
(f) none of the assets of PNGTS, directly or indirectly, secures any debt the
interest on which is tax exempt under Section 103(a) of the Code;
 
(g) Seller is not a person other than a United States person within the meaning
of the Code and the transactions contemplated herein are not subject to the tax
withholding provisions of the Code;
 
(h) all Taxes which PNGTS is (or was) required by law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party have been duly withheld or collected,
and have been or will be timely paid over to the proper authorities to the
extent due and payable;
 
(i) there are no Tax sharing, allocation, indemnification or similar agreements
in effect as between PNGTS, on the one hand, and any other party (including
Seller and its other Affiliates and any predecessors thereof), on the other
hand, under which Buyer or PNGTS could be liable for any Taxes of any such party
for any periods or portions thereof after the Closing Date;
 
(j) PNGTS does not have any liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any corresponding provisions of state, local or
foreign Tax law), or as a transferee or successor, by contract or otherwise;
 
(k) PNGTS has not applied for, nor been granted, nor agreed to any accounting
method change for which it will be required to take into account any adjustment
 


 
8

--------------------------------------------------------------------------------

 


(l) under Section 481 of the Code or any similar provision of the Code or the
corresponding tax laws of any nation, state or locality;
 
(m) PNGTS has not entered into any agreement or arrangement with any taxing
authority that requires it to take any action or to refrain from taking any
action and PNGTS is not a party to any agreement with any taxing authority that
would be terminated or adversely affected as a result of the transactions
contemplated by this Agreement;
 
(n) PNGTS has not participated in any “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4(b) (and all predecessor
regulations); and
 
(o) PNGTS is, and has been since inception, properly classified as a partnership
for U.S. federal income tax purposes.  PNGTS has a valid Section 754 election in
effect with respect to its taxable year that includes the Closing Date.
 
Section 2.11 Title to Real and Personal Property.
 
Except as set forth in Schedule 2.13, PNGTS has good title in fee simple to, or
has valid and enforceable rights to lease or use, by easement, license, Contract
or otherwise, all items of real and personal property used in the ordinary
course of the Business, in each case free and clear of all Liens, except those
that (a) do not materially interfere with the current use of such property by
PNGTS  or (b) constitute Permitted Encumbrances.
 
Section 2.12 Permits; Intellectual Property.
 
(a) PNGTS owns or possesses all Permits, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, necessary (i) for the operation,
ownership and maintenance of the PNGTS Pipeline and (ii) for the conduct of the
Business, except in each case where the failure to own or possess the same would
not reasonably be expected to have a Material Adverse Effect.  PNGTS has not
received any written notice of any revocation or modification of any such
Permit, patent, copyright, service mark, trademark or trade name nor has it
received any written notice that such Permit, patent, copyright, service mark,
trademark or trade name will not be renewed in the ordinary course of business.
 
(b) PNGTS has made all declarations and filings with the appropriate
Governmental Authorities that are necessary for the ownership, maintenance or
lease of its properties and the conduct of the Business, except where the
failure to make the same would not reasonably be expected to have a Material
Adverse Effect.  To Seller’s Knowledge, PNGTS has complied with all terms and
conditions of the Permits, except as would not reasonably be expected to have a
Material Adverse Effect, and no proceeding is pending or threatened with respect
to any alleged failure by PNGTS to have any Material Permit necessary for the
conduct of the Business.
 
Section 2.13 Condition of Assets.
 
(a) The PNGTS Pipeline and all other tangible Material property owned by PNGTS
have been maintained in all Material respects to prevailing industry standards
for similar
 


 
9

--------------------------------------------------------------------------------

 


(b) assets and, except as set forth on Schedule 2.15(a), are in satisfactory
operating condition and repair, ordinary wear and tear excepted.
 
(c) There are no capital expenditures currently required in order to preserve
the satisfactory operating condition of the PNGTS Pipeline or other tangible
Material property owned by PNGTS, other than (i) as reflected in the PNGTS
Budget and (ii) normal maintenance expenditures that are incurred or expected to
be incurred in the ordinary course of operating the Business.
 
Section 2.14 Employee Matters.
 
(a) PNGTS does not have any employees, and there are no employee or
employee-benefit related liabilities, including plans subject to ERISA, to which
PNGTS is subject.
 
(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not involve any transaction that, absent an
applicable exemption, is subject to the prohibitions of Section 406(b) of ERISA
or in connection with which, absent an applicable exemption, a Tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
 
Section 2.15 No Violation or Default.
 
Except as set forth on Schedule 2.17, to the Knowledge of Seller, PNGTS is not
(a) in violation of the PNGTS Partnership Agreement; (b) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, under any Contract to which PNGTS  is a party or by which it is
bound or to which any of its property or assets are subject; or (c) in violation
of any Applicable Law or any judgment or order of any court or arbitrator or
Governmental Authority, except, in the case of clauses (b) and (c) above, for
any such default or violation that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  Notwithstanding the
foregoing, it is understood and agreed that the representations and warranties
set forth in this Section 2.17 shall not apply to (i) matters relating to Taxes
(as the sole and exclusive representations and warranties regarding Taxes  are
set forth in Section 2.12), (ii) Permits, declarations and filings (as the sole
and exclusive representations and warranties regarding Permits, declarations and
filings are set forth in Section 2.14), (iii) employee matters (as the sole and
exclusive representations and warranties regarding employee matters are set
forth in Section 2.16) or (iv) environmental matters (as the sole and exclusive
representations and warranties regarding environmental matters are set forth in
Section 2.20).
 
Section 2.16 Material Agreements.
 
The Contracts set forth on Schedule 2.18 (collectively, the “Material
Agreements”) constitute all Material gas transportation contracts, operation and
maintenance agreements, construction contracts and other Material Contracts to
which either PNGTS or OpCo  is a party or by which either PNGTS or OpCo is bound
or to which any of their respective properties or assets are subject.  The
Material Agreements have been duly authorized, executed and delivered by PNGTS
or OpCo as applicable and constitute valid and legally binding agreements of
PNGTS or OpCo, as the case may be, enforceable against PNGTS or OpCo in
accordance with their
 


 
10

--------------------------------------------------------------------------------

 


terms, except that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law). To Seller’s Knowledge, none of
PNGTS or OpCo or any applicable counterparty thereto is in breach or default of
any Material Agreement.
 
Section 2.17 Insurance.
 
  Schedule 2.19 sets forth a list of the Material insurance policies that PNGTS
holds with respect to PNGTS and the PNGTS Interests. PNGTS  has insurance with
Reputable Insurers covering its properties against loss or damage of the kinds
customarily insured against by companies similarly situated in the industry in
which PNGTS  conducts the Business, in such amounts and with such deductibles as
is customary of similarly situated companies and PNGTS  has not received written
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance. Such policies are in full force and effect, and all premiums due
and payable under such policies have been paid. PNGTS has received no written
notice of any pending or threatened termination of, or indication of an
intention not to renew, such policies.
 
Section 2.18 Compliance With Environmental Laws.
 
Except as set forth on Schedule 2.20, PNGTS; (a) has been and is currently
operated in compliance with any and all Environmental Laws; (b) has received and
is in compliance with all Permits required under applicable Environmental Laws
to own, operate, and maintain the PNGTS Pipeline and to otherwise conduct the
Business; (c) has not been the subject of any outstanding notice, order,
agreement or judgment from a Governmental Authority under applicable
Environmental Laws requiring remediation or payment of a fine; and (d) has not
received any written notice of any actual or potential liability for the
violation of, or noncompliance with any Environmental Law or any Permit required
under any Environmental Law; and (e) has not received any written notice of any
actual or potential liability in connection with any release or threatened
release into the environment of any Hazardous Material, except in the case of
the foregoing clauses (a) and (b) for any such noncompliance as would not
reasonably be expected to have a Material Adverse Effect.  Except for actions
and conditions which have not had and would not reasonably be expected to have a
Material Adverse Effect, to the Knowledge of Seller, no condition exists on any
property currently owned or leased by PNGTS which would subject PNGTS or such
property to any remedial obligations or liabilities.
 


 
11

--------------------------------------------------------------------------------

 


No Conflict; Required Filings and Consents Applicable.
 
(a) Except as set forth on Schedule 2.21(a), neither the execution and delivery
by Seller of this Agreement or the Transaction Agreements, nor the performance
by Seller of the obligations hereunder or thereunder, nor the consummation of
the transactions contemplated hereby or thereby, will result in a Violation of
any Contract (i) to which either PNGTS or OpCo is a party, (ii) by which PNGTS
or OpCo or any of their respective assets or properties are bound or affected or
(iii) pursuant to which either PNGTS or OpCo is entitled to any rights or
benefits, except for such Violations which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
(b) Except as set forth on Schedule 2.21(b), no consent, approval,
authorization, exemption or waiver of or permit from, or declaration, filing or
registration with, any Governmental Authority or any other Person is required to
be made or obtained by PNGTS  in connection with the execution, delivery and
performance by Seller of this Agreement or the Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, except where
the failure to obtain such consent, approval, authorization, permit or
declaration or to make such filing or registration would not reasonably be
expected to have a Material Adverse Effect.
 
Section 2.19 Intercompany Matters.
 
Except for the Transaction Documents or as set forth in Schedule 2.22, there are
no intercompany contracts or other arrangements between PNGTS, on the one hand,
and Seller or its other Affiliates, on the other hand, that (a) cannot be
terminated by PNGTS upon notice of thirty (30) days or less and (b) would
subject PNGTS to any obligations or liabilities, or otherwise bind PNGTS
subsequent to the Closing.
 
 
ARTICLE III

 
 
REPRESENTATIONS AND WARRANTIES OF BUYER

 
Buyer hereby represents and warrants to Seller as follows:
 
Section 3.01 Organization and Qualification of Buyer.
 
Buyer is a limited partnership duly organized, validly existing and in good
standing under the laws of Delaware.  Buyer has all requisite limited
partnership power and authority to own and operate its business as presently
conducted.  Buyer is duly qualified as a foreign limited partnership and is in
good standing in each jurisdiction where the character of its properties owned
or held under lease or the nature of its activities makes such qualification
necessary, except for such failures to be so qualified as would not reasonably
be expected to have a material adverse effect on Buyer.
 
Section 3.02 Authorization; Validity and Effect of Transaction Agreements.
 
Buyer has the requisite limited partnership power and authority to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.  The execution and
 


 
12

--------------------------------------------------------------------------------

 


delivery of this Agreement and the other Transaction Agreements by Buyer and the
performance by it of its obligations hereunder and thereunder and the
consummation of all of the transactions contemplated hereby and thereby have
been (or, with respect to those Transaction Agreements to be delivered at the
Closing, will, at or prior to the Closing, be) duly authorized by Buyer’s
general partner and by all other necessary corporate and limited partnership
action on the part of Buyer and its general partner, and no other proceedings
are (or will be) necessary for Buyer to authorize this Agreement or the other
Transaction Agreements and the transactions contemplated hereby and
thereby.  This Agreement and the other Transaction Agreements to which Buyer is
a party have been (or, with respect to those Transaction Agreements to be
delivered at the Closing, will, at or prior to the Closing, be) duly and validly
executed and delivered by Buyer and constitute (or will constitute) legal, valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their terms, except that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
 
Section 3.03 No Conflict; Required Filings and Consents Applicable to Buyer.
 
(a) Neither the execution and delivery by Buyer of this Agreement or the other
Transaction Agreements to which it is a party, nor the performance by Buyer of
its obligations hereunder or thereunder, nor the consummation of the
transactions contemplated hereby or thereby, will: (i) conflict with, or result
in the breach of, any provision of its certificate of limited partnership or
limited partnership agreement or any other governing or organizational document
of Buyer, or the certificate of incorporation or bylaws of its general partner;
(ii) violate any Applicable Law; or (iii) conflict with or result in any
Violation of any Contract (A) to which Buyer is a party, (B) by which Buyer or
any of its assets or properties is bound or affected or (C) pursuant to which
Buyer is entitled to any rights or benefits, except for such Violations which
would not reasonably be expected to have a material adverse effect on Buyer.
 
(b) No consent, approval, authorization, exemption or waiver of or permit from,
or declaration, filing or registration with, any Governmental Authority or any
other Person is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement or the other Transaction
Agreements or the consummation of the transactions contemplated hereby or
thereby, except where the failure to obtain such consent, approval,
authorization, permit or declaration or to make such filing or registration
would not reasonably be expected to have a material adverse effect on Buyer.
 
Section 3.04 No Brokers.
 
Buyer has no liability to pay any compensation to any broker, finder or agent
with respect to the transactions contemplated hereby based upon arrangements
made by or on behalf of Buyer for which Seller or PNGTS could be liable.
 
Section 3.05 Legal Proceedings Relating to Buyer.
 
There are no actions or proceedings pending or, to Buyer’s knowledge, threatened
against Buyer before any court or Governmental Authority acting in an
adjudicative capacity, which, if
 


 
13

--------------------------------------------------------------------------------

 


adversely determined, would prohibit or restrain the execution, delivery or
performance of this Agreement or the other Transaction Agreements or any of the
transactions contemplated hereby or thereby.  Buyer is not subject to any
outstanding judgments, rules, orders, writs, injunctions or decrees of any court
or Governmental Authority which would prohibit or restrain the execution,
delivery or performance of this Agreement, the other Transaction Agreements or
any of the transactions contemplated hereby or thereby.
 
Section 3.06 Acquisition for Investment.
 
Buyer has such knowledge and experience in financial and business matters that
Buyer is capable of evaluating the merits and risks of the investment
contemplated by this Agreement and making an informed investment decision with
respect thereto. Buyer is acquiring the PNGTS Interest for Buyer’s own account
for investment only and not with a view to, or any present intention of,
effecting a distribution of the PNGTS Interest in violation of the Securities
Act.  Buyer acknowledges that the PNGTS Interest has not been registered under
the Securities Act or the securities laws of any state or other jurisdiction and
cannot be disposed of except in accordance with the Securities Act and any
applicable state laws.  Buyer is an accredited investor (within the meaning of
Regulation D promulgated under the Securities Act).
 
Section 3.07 No Other Representations; Waiver of Implied Warranties.
 
Except as provided in Article II of this Agreement, Seller has not made and does
not make any other representations or warranties as to the PNGTS Interest,
PNGTS, the Business or any matter or thing affecting or relating to PNGTS  or
its business, operations, assets, properties, liabilities, financial condition,
results of operation or other affairs.  Buyer hereby waives, to the extent
permitted by law, any implied warranty applicable to the transactions
contemplated hereby (including any implied warranty of merchantability or
fitness for a particular purpose).  Buyer acknowledges that it has had the
opportunity to conduct its own independent investigation, analysis and
evaluation of the PNGTS Interest, PNGTS and the Business.
 
 
ARTICLE IV

 
 
COVENANTS OF THE PARTIES

 
Section 4.01 Expenses.
 
Except as otherwise provided in this Agreement, Buyer and Seller shall be solely
responsible for their respective expenses and costs incurred in connection with
the execution and performance of this Agreement, the other Transaction
Agreements and the transactions contemplated hereby and thereby.
 
Section 4.02 Access to Information by Buyer.
 
Seller shall grant Buyer reasonable access during normal business hours to all
books and records concerning PNGTS which Seller has in its possession or
control, as Buyer deems reasonably necessary or advisable in connection with the
consummation of the transactions contemplated hereby; provided that such access
shall not materially interfere with normal operations of Seller, PNGTS or any of
their respective Affiliates.
 


 
14

--------------------------------------------------------------------------------

 


Conduct of the Business Pending the Closing Date.
 
(a) Except as required or permitted by this Agreement, as set forth on Schedule
4.03, or otherwise approved in writing by Buyer (which approval shall not be
unreasonably withheld, conditioned or delayed), during the period commencing on
the date hereof and ending on the Closing Date, Seller will, and will, to the
extent possible having regard to the provisions of the PNGTS Partnership
Agreement, cause PNGTS to:
 
(i) operate and maintain the Business in all material respects in the usual,
regular and ordinary manner consistent with past practices, and to the extent
consistent with such operation and maintenance, preserve the present business
organization of the Business;
 
(ii) maintain its books, accounts and records relating to the Business in the
usual, regular and ordinary manner, on a basis consistent with past practice,
comply in all Material respects with all laws, rules or regulations of any
Governmental Authority and contractual obligations applicable to the Business or
to the conduct of the Business and perform all of its Material obligations
relating to the Business;
 
(iii) not waive any Material claims or rights relating to the Business;
 
(iv) after obtaining Knowledge thereof, give notice to Buyer of any claim or
litigation (threatened or instituted) or any other event or occurrence which
would reasonably be expected to have a Material Adverse Effect, or which would
reasonably be expected to cause Seller to breach any representation, warranty or
covenant of Seller contained in this Agreement;
 
(v) not (i) file an election to have PNGTS  classified as an association taxable
as a corporation for U.S. federal, state or local income tax purposes or change
any Tax election or Tax method of accounting or make any new Tax election or
adopt any new Tax method of accounting, (ii) make any settlement of or
compromise any Tax liability, (iii) surrender any right to claim a refund of
Taxes, (iv) consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment, or (v) take any other action outside
the ordinary course of business that would have the effect of increasing the Tax
liability of PNGTS or its direct or indirect owners for any period after the
Closing Date; and
 
(vi) not agree, whether in writing or otherwise, to take any action which is
inconsistent with this Section 4.03(a).
 
(b) Notwithstanding anything to the contrary in this Section 4.03, prior to the
Closing Date, Buyer, on the one hand, and Seller, on the other hand, will act
independently of each other in making decisions as to their respective
businesses, other than with respect to their current interests in the Business.
 


 
15

--------------------------------------------------------------------------------

 


Section 4.03 [INTENTIONALLY OMITTED]
 
Section 4.04 Disputes.
 
In the event of a Dispute, upon the written request (a “Request”) of any Party
to this Agreement, the matter shall immediately be referred to senior officers
of each Party designated by such Party for resolution.  The designated senior
officers shall meet immediately and attempt in good faith to negotiate a
resolution of the Dispute.  If the Parties are unable to resolve the Dispute
within fifteen (15) Business Days after receipt by a Party of a Request, then
either Party may seek any legal avenue available under this Agreement to resolve
the Dispute.
 
Section 4.05 Commercially Reasonable Efforts.
 
Each Party shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement and the other Transaction Agreements as soon as
reasonably practicable, including such actions or things as any Party hereto may
reasonably request in order to cause any of the conditions to any other Party’s
obligation to consummate such transactions specified in Article V to be fully
satisfied, and as promptly as is reasonably practicable cooperate with and
furnish information to each other in connection with any requirements imposed
upon any of them with respect thereto.
 
Section 4.06 Regulatory Approvals
 
As promptly as practicable, the Seller and Buyer shall make all filings and
notifications with all Governmental Authorities, if any, that may be or may
become reasonably necessary, proper or advisable under this Agreement and
Applicable Laws to consummate and make effective the transactions contemplated
under this Agreement.  Buyer and Seller shall equally share the filing fees and
associated costs, including legal fees in connection with the foregoing.
 
Section 4.07 Schedules.
 
(a) Any information disclosed by any Party hereto pursuant to any Schedule
hereto shall be deemed to be disclosed to the other Party for all purposes of
this Agreement and the Transaction Agreements.  Neither the specification of any
dollar amount or any item or matter in any provision of this Agreement or any
Transaction Agreement nor the inclusion of any specific item or matter in any
Schedule hereto or thereto is intended to imply that such amount, or higher or
lower amounts, or the item or matter so specified or included, or other items or
matters, are or are not Material, and no Party shall use the fact of the
specification of any such amount or the specification or inclusion of any such
item or matter in any dispute or controversy between the Parties as to whether
any item or matter is or is not Material for purposes of this Agreement or any
Transaction Agreement.  Neither the specification of any item or matter in any
provision of the Agreement or any Transaction Agreement nor the inclusion of any
specific item or matter in any Schedule hereto or thereto is intended to imply
that such item or matter, or other items or matters, are or are not in the
ordinary course of business, and no Party shall use the fact of the
specification or the inclusion of any such item or matter in any dispute or
controversy between the Parties as to whether any item or matter is or is not in
the ordinary course of business for purposes of this Agreement or any
Transaction Agreement.
 


 
16

--------------------------------------------------------------------------------

 


(b) Each Party shall from time to time prior to or at the Closing, supplement or
amend any Schedule hereto to correct any matter which would constitute a breach
of any representation, warranty, covenant or obligation contained herein.  No
such supplement or amendment shall be deemed to cure any breach for purposes of
Section 5.02(a) or Section 5.03(a) (as applicable).  If, however, the Closing
occurs, any such supplement and amendment relating to matters arising after the
date hereof will be effective to cure and correct for all purposes any
inaccuracy in or breach of any representation, warranty, covenant or obligation
which would have existed if such Party had not made such supplement or
amendment, and all references to any Schedule hereto which is supplemented or
amended as provided in this Section 4.07 shall for all purposes after the
Closing be deemed to be a reference to such Schedule as so supplemented or
amended.
 
 
ARTICLE V

 
 
CONDITIONS PRECEDENT

 
Section 5.01 Conditions to Obligation of Each Party to Close.
 
The respective obligations of each Party to effect the transactions contemplated
hereby shall be subject to the satisfaction or waiver at or prior to the Closing
Date of all of the following conditions:
 
(a) No Orders.  No statute, rule, regulation, executive order, decree, ruling,
permanent injunction or other permanent order shall have become effective (and
final and nonappealable) permanently restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement or the other Transaction Agreements.
 
Section 5.02 Conditions to Seller’s Obligation to Close.
 
Seller’s obligation to effect the transactions contemplated hereby shall be
subject to the satisfaction or waiver on or prior to the Closing Date of all of
the following conditions:
 
(a) Representations and Warranties; Covenants. The representations and
warranties of Buyer contained in Article III shall be true and correct in all
material respects (except where such representations and warranties are already
modified by materiality, in which case, such representations and warranties
shall be true and correct in all respects) on and as of the date of execution of
this Agreement and on and as of the Closing Date, with the same force and effect
as though such representations and warranties had been made on, as of and with
reference to such time, and Buyer shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by Buyer at or prior to the Closing
Date.  Buyer shall have delivered a certificate to Seller at Closing attesting
to these matters.
 
(b) Delivery of Closing Documents. Buyer shall have delivered to Seller each of
the agreements and documents specified in Section 1.07.
 


 
17

--------------------------------------------------------------------------------

 


Section 5.03 Conditions to Buyer’s Obligation to Close.
 
Buyer’s obligation to effect the transactions contemplated hereby shall be
subject to the satisfaction or waiver on or prior to the Closing Date of all of
the following conditions:
 
(a) Representations and Warranties; Covenants.  The representations and
warranties of Seller contained in Article II shall be true and correct in all
material respects (except where such representations and warranties are already
modified by materiality, in which case, such representations and warranties
shall be true and correct in all respects) on and as of the date of execution of
this Agreement and on and as of the Closing Date, with the same force and effect
as though such representations and warranties had been made by Seller on, as of
and with reference to such time, and Seller shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by Seller at or prior to the Closing
Date.  Seller shall have delivered a certificate to Buyer at Closing attesting
to these matters.
 
(b) No Material Adverse Effect.  No Material Adverse Effect shall have occurred
since the date hereof.
 
(c) Consents.  Buyer shall have received evidence satisfactory to the Buyer
acting reasonably of the receipt of the consents described on Schedule 2.03(b).
 
(d) Delivery of Closing Documents. Seller shall have delivered to Buyer each of
the agreements and documents specified in Section 1.06.
 
 
ARTICLE VI

 
 
SURVIVAL; INDEMNIFICATION

 
Section 6.01 Survival.
 
The representations, warranties, covenants, agreements and indemnification
obligations of the Parties contained in this Agreement shall survive the Closing
until eighteen (18) months from the Closing Date and shall thereafter terminate
and expire on the first Business Day following the date that is eighteen (18)
months from the Closing Date; provided, however, that the representations and
warranties of the Parties set forth in (a) Section 2.12 (Tax) (and the
indemnification obligations of the Parties with respect thereto) shall expire
after all applicable statutes of limitation (giving effect to any waiver,
mitigation or extension thereof), and (b) in Section 2.02 (Authorization;
Validity and Effect of Transaction Agreements), Section 2.04 (Ownership),
Section 2.05 (No Brokers-Seller), Section 3.02 (Authorization; Validity and
Effect of Transaction Agreements) and Section 3.04 (No Brokers-Buyer),
(collectively, the “Identified Representations”) (and the indemnification
obligations of the Parties with respect thereto) shall survive
indefinitely.  Notwithstanding anything to the contrary in the preceding
sentence, (i) any claim for indemnification which shall have been asserted
pursuant to Section 6.04 prior to the expiration of the survival period
applicable to such claim shall survive until the final resolution of such claim
in accordance with the provisions of this Article VI; and (ii) in the event that
(A) a Party provides written notice to the other Party that the first Party may
seek indemnification under this Article VI for a potential Loss and Expense
prior to the expiration period applicable to the potential claim described in
such notice, (B) such written notice describes in reasonable
 


 
18

--------------------------------------------------------------------------------

 


detail the specific factual basis for such potential Loss and Expense and (C)
such first Party asserts an actual claim for indemnification pursuant to
Section 6.04 within sixty (60) days of such notice, then the potential
indemnification claim described in such notice shall survive until the final
resolution of such claim in accordance with the provisions of this Article VI.
 
Section 6.02 Indemnification of Buyer.
 
(a) From and after the Closing Date, but subject to the limitations set forth in
this Article VI, Seller shall indemnify and hold harmless Buyer and its
officers, directors, employees, agents and representatives (the “Buyer
Indemnified Parties”) from and against any damage, loss, claim, obligation,
liability, cost (including reasonable attorneys’ fees and expenses), expense or
deficiency (collectively, “Loss and Expense”) suffered or incurred by any of the
Buyer Indemnified Parties (including, solely with respect to the representations
and warranties contained in Section 2.12(o), their direct or indirect owners) in
connection with (i) the transactions contemplated in this Agreement by reason
of, arising out of, or resulting from any breach of any representation,
warranty, covenant or agreement of Seller contained in this Agreement, the other
Transaction Agreements or any certificate or document required to be delivered
by Seller to Buyer pursuant to this Agreement or any other Transaction
Agreement, (ii) any claim based upon, resulting from or arising out of the
Business or obligations of PNGTS conducted, existing or arising on or prior to
the Closing Date and (iii) any and all Seller Taxes.
 
(b) Subject to the terms and conditions of this Agreement, any Loss and Expense
suffered by the Buyer Indemnified Parties (including, solely with respect to the
representations and warranties contained in Section 2.12(o), their direct or
indirect owners) for which the Buyer Indemnified Parties (including, solely with
respect to the representations and warranties contained in Section 2.12(o),
their direct or indirect owners) are to be indemnified by Seller pursuant to
this Article VI or Section 7.04 shall be paid by Seller to the Buyer Indemnified
Parties in U.S. Dollars.
 
Section 6.03 Indemnification of Seller.
 
(a) From and after the Closing, but subject to the limitations set forth in this
Article VI, Buyer shall indemnify and hold harmless Seller and its officers,
directors, employees, agents and representatives (the “Seller Indemnified
Parties”) from and against any Loss and Expense suffered or incurred by reason
of, arising out of or resulting from any breach of any representation, warranty,
covenant or agreement of Buyer contained in this Agreement or any certificate or
document required to be delivered by Buyer to Seller pursuant to this Agreement.
 
(b) Subject to the terms and conditions of this Agreement, any Loss and Expense
suffered by the Seller Indemnified Parties for which the Seller Indemnified
Parties are to be indemnified by Buyer pursuant to this Section 6.03 shall be
paid by Buyer to the Seller Indemnified Parties in U.S. Dollars.
 
Section 6.04 Indemnification Procedures.
 
(a) Terms.  As used herein, the term “Indemnified Party” shall mean the Buyer
Indemnified Parties or Seller Indemnified Parties, as applicable, the term
“Notifying
 


 
19

--------------------------------------------------------------------------------

 


(b) Party” shall mean the Party entitled to indemnification hereunder, and the
“Indemnifying Party” shall refer to the Party obligated to indemnify such
Notifying Party’s Indemnified Parties.
 
(c) Claims.  An Indemnified Party that seeks indemnification under this
Article VI for a Loss and Expense that does not arise out of a Third Party Claim
(such claim for indemnification being referred to herein as a “Claim”) shall
promptly notify the Indemnifying Party of such Claim in writing.  Such notice
shall be a condition precedent to any liability of the Indemnifying Party for
such Claim under this Article VI, and such notice shall describe the Claim in
reasonable detail and shall indicate the amount (estimated if necessary) of the
Loss and Expense that has been or may be sustained by the Indemnified Party.
 
(d) Third Party Claims.  In the event that any of the Indemnified Parties is
made or threatened to be made a defendant in or party to any action or
proceeding, judicial or administrative, instituted by any third party, the
liabilities for which, or the costs or expenses of which, are or would be a Loss
and Expense for which the Indemnified Party is entitled to indemnification
hereunder (any such third party action or proceeding being referred to herein as
a “Third Party Claim”), the Notifying Party shall give the Indemnifying Party
notice in writing, within ten (10) calendar days after learning of such Third
Party Claim.  The failure to timely give such notice shall not affect any
Indemnified Party’s ability to seek reimbursement except to the extent such
failure adversely affects the Indemnifying Party’s ability to defend
successfully a Third Party Claim or such notice is given after the expiration of
the applicable survival period set forth in Section 6.01.  The Indemnifying
Party shall be entitled to contest and defend such Third Party Claim; provided,
that the Indemnifying Party diligently contests and defends such Third Party
Claim.  Notice of the intention to contest and defend shall be given by the
Indemnifying Party to the Notifying Party within ten (10) Business Days after
the Notifying Party’s notice of such Third Party Claim (but in all events as
soon as possible prior to the date an answer or other defense to such Third
Party Claim is due to be filed).  Such contest and defense shall be conducted by
competent counsel employed by the Indemnifying Party and reasonably acceptable
to the Notifying Party.  The Notifying Party shall be entitled at any time, at
its own cost and expense (which expense shall not constitute a Loss and Expense)
to participate in such contest and defense and to be represented by attorneys of
its or their own choosing.  If the Notifying Party elects to participate in such
defense, the Notifying Party shall cooperate with the Indemnifying Party in the
conduct of such defense.  Neither the Notifying Party nor the Indemnifying Party
may concede, settle or compromise any Third Party Claim without the consent of
the other Party, which consent shall not be unreasonably withheld or
delayed.  Subject to the preceding sentence, in the event the Indemnifying Party
fails to contest and defend a Third Party Claim, the Notifying Party shall be
entitled to contest and defend such Third Party Claim in such manner and on such
terms as the Notifying Party may deem appropriate, and the Indemnifying Party
shall be liable for the Loss and Expense of the Notifying Party in accordance
with the provisions of this Article VI.
 
Section 6.05 Limitations.
 
(a) Excluded Losses and Basket.  Notwithstanding anything herein to the
contrary, Seller shall have no obligation or liability to indemnify a
Buyer  Indemnified Party under this Article VI: (i) with respect to any claim or
series of related claims, unless in the
 


 
20

--------------------------------------------------------------------------------

 


(b) reasonable estimate of the Notifying Party, the amount of indemnifiable Loss
and Expense in respect of such claims is greater than or equal to $100,000.00 (a
“Qualifying Claim”); and (ii) unless and until the aggregate indemnifiable Loss
and Expense suffered by the applicable Buyer Indemnified Parties arising out of
Qualifying Claims exceeds one percent (1%) of the Purchase Price, in which event
only the Losses and Expenses in excess of such amount shall be paid in
accordance with the terms of this Article VI.  The foregoing limitations shall
not apply to any Loss and Expense (A) resulting from or arising out of a breach
of an Identified Representation, or (B) relating to any and all Seller Taxes.
 
(c) Multiple Indemnification.  Notwithstanding anything to the contrary herein,
to the extent that an Indemnified Party has multiple rights of indemnification
pursuant to this Article VI, such Indemnified Party may only, consistent with
the limitations set forth herein, recover such Loss and Expense one time.
 
(d) Maximum Indemnification Liability of Seller.  Notwithstanding anything
herein to the contrary, the maximum aggregate liability of Seller to the Buyer
Indemnified Parties pursuant to Section 6.02 shall be an amount equal to fifteen
percent (15%) of the Purchase Price; provided, however, that the foregoing
limitation shall not apply to (i) any Loss and Expense resulting from or arising
out of a breach of an Identified Representation, in which case the maximum
aggregate liability of Seller to the applicable Buyer Indemnified Parties
pursuant to Section 6.02 shall in no event exceed an amount equal to the
Purchase Price or (ii) any Loss and Expense resulting from or arising out of
Taxes, in which case the maximum aggregate liability of Seller to the applicable
Buyer Indemnified Parties (including, solely with respect to the representations
and warranties contained in Section 2.12(o), their direct or indirect owners)
shall not be limited.
 
(e) Adjustment for Tax Benefit and Insurance Coverage.  The Parties shall make
all appropriate adjustments for net Tax benefits and insurance coverage in
determining the amount of any Loss and Expense for purposes of this Article VI,
the intent being that Losses and Expenses recoverable by an Indemnified Party
from an Indemnifying Party shall be net of any net Tax benefits and insurance
proceeds recovered by the Indemnified Party, taking into account any Tax costs
(or reduction in Tax benefits) resulting from the indemnity payments and
insurance proceeds.
 
(f) Certain Matters Affecting Indemnification.  Notwithstanding anything to the
contrary set forth herein, for purposes of determining the amount of the Losses
and Expenses resulting from a breach or inaccuracy of a representation,
warranty, covenant or agreement of either Party (but not for purposes of
determining the existence of such inaccuracy), any “Material”, “materiality” or
“Material Adverse Effect” qualifier or words of similar import contained in such
representation, warranty, covenant or agreement giving rise to the claim of
indemnity hereunder shall in each case be disregarded and without effect (as if
such standard or qualification were deleted from such representation, warranty,
covenant or agreement).
 
Section 6.06 Exclusive Remedy.
 
The indemnification rights provided to the Parties pursuant to this Article VI,
as limited by and subject to the provisions of this Article VI, shall be the
Parties’ sole and exclusive remedy
 


 
21

--------------------------------------------------------------------------------

 


with respect to this Agreement and the other Transaction Agreements, including
with respect to any breach of any representation or warranty by, or covenant or
obligation of, the other Party under this Agreement and the other Transaction
Agreements, other than with respect to: (i) a breach of the covenant contained
in Section 9.05; or (ii) any action or inaction by a Party that constitutes
fraud.
 
Section 6.07 Exclusion.
 
Notwithstanding anything to the contrary in this Article VI, Seller shall not be
obligated under this Article VI to indemnify any Buyer Indemnified Party for any
Loss and Expense that directly arises out of or results directly from any event,
occurrence or state of facts disclosed in the Schedules to this Agreement.
 
Section 6.08 Purchase Price Adjustment.
 
For all Tax purposes, the Parties agree to treat (and will cause each of their
respective Affiliates to treat) (a) any indemnification payment made under this
Article VI and (b) any adjustment pursuant to Section 1.3 as an adjustment to
the Purchase Price.
 
    ARTICLE VII
 
TAX MATTERS
 
Section 7.01 Tax Returns; Payment of Taxes.
 
(a) Pre-Closing Tax Returns.  Seller shall prepare or cause to be prepared all
Tax Returns of PNGTS for all Pre-Closing Periods and Straddle Periods
(“Pre-Closing Tax Returns”).  Such Tax Returns shall be prepared on a basis
consistent with past practice except to the extent otherwise required by
Applicable Law.  Not later than thirty (30) days prior to the due date for
filing any such Tax Return Seller shall deliver a copy of such Tax Return,
together with all supporting documentation and workpapers, to Buyer for its
review and reasonable comment.  Seller will cause such Tax Return (as revised to
incorporate Buyer’s reasonable comments) to be timely filed and will provide a
copy to Seller.  Not later than five days prior to the due date for payment of
Taxes with respect to any Pre-Closing Tax Return, Seller shall pay to Buyer the
amount of any Seller Taxes with respect to such Tax Return.
 
(b) Proration of Straddle Period Taxes.  In the case of Taxes that are payable
with respect to any Straddle Period, the portion of any such Taxes that is
attributable to the portion of the period ending on the Closing Date shall be:
 
(i)  
in the case of Income Taxes, Seller shall be liable for an amount equal to the
amount that would be payable if the taxable year ended on the Closing Date; and

 
(ii)  
in the case of Taxes other than Income Taxes, Seller shall be liable for an
amount equal to the amount of such Taxes multiplied by a fraction the numerator
of which is the number of calendar days in the period ending on and including
the Closing Date and the

 


 
22

--------------------------------------------------------------------------------

 


(iii)  
denominator of which is the number of calendar days in the Straddle Period.

 
(c) Buyer shall not file an amended Tax Return for PNGTS for any period ending
on or prior to the Closing Date, without the consent of Seller, which consent
shall not be unreasonably withheld, conditioned or delayed.
 
Section 7.02 Transfer Taxes.
 
The Parties acknowledge and agree that neither Party has identified any Transfer
Taxes that would result from the transactions contemplated by this
Agreement.  However, if any Transfer Taxes are owed by either Party on account
of the transactions contemplated by this Agreement, they shall be borne equally
by Buyer and Seller.
 
Section 7.03 Controversies; Cooperation.
 
(a) Seller, or the Seller’s representative, at its sole expense, shall have the
authority to represent the interests of PNGTS with respect to any inquiries,
claims, assessments, audits or similar events (each, a “Tax Matter”) relating to
any Pre-Closing Period before the U.S. Internal Revenue Service, any other
taxing authority, any other governmental agency or authority or any court and
shall have the sole right to control the defense, compromise or other resolution
of any Tax Matter, including responding to inquiries, filing Tax Returns and
contesting, defending against and resolving any assessment for additional Taxes
or notice of Tax deficiency or other adjustment of Taxes of, or relating to,
such Tax Matter; provided, however, that neither Seller nor any of its
Affiliates shall enter into any settlement of or otherwise compromise any Tax
Matter that adversely affects or may adversely affect the Tax liability of Buyer
(or its direct or indirect owners), PNGTS or any Affiliate of the foregoing for
any period ending after the Closing Date, including the portion of any Straddle
Period, which begins on and ends after the Closing Date, without the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed.  Seller or the Seller’s representative shall keep Buyer
fully and timely informed with respect to the commencement, status and nature of
any Tax Matter and shall provide Buyer with a copy of all correspondence,
notices and filings received or sent by Seller in connection with such
proceedings.  Seller shall, in good faith, allow Buyer, at its sole expense, to
make comments to Seller or Seller’s representative, regarding the conduct of or
positions taken in any such proceeding and to participate in such
proceeding.  Notwithstanding the above, the control and conduct of any Tax
Matter that is a Third Party Claim shall be governed by Section 6.04(c).
 
(b) Except as otherwise provided in this Article VII, from and after the
Closing, Tax Matters will be handled in accordance with the PNGTS Partnership
Agreement.
 
(c) Buyer and Seller shall cooperate fully as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns and
any Tax Matter.  Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which are
reasonably relevant to any such Tax Return or Tax Matter and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  Seller further agrees, upon
request, to use
 


 
23

--------------------------------------------------------------------------------

 


(d) commercially reasonable efforts to obtain any certificate or other document
from any Governmental Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed on Buyer or PNGTS
(including, but not limited to, with respect to the transactions contemplated
hereby).
 
Section 7.04 Seller Taxes.
 
“Seller Taxes” means any and all Loss and Expense suffered or incurred by any of
the Buyer Indemnified Parties (including, solely with respect to the
representations and warranties contained in Section 2.12(o), their direct or
indirect owners) with respect to any and all: (i) breaches of any representation
or warranty made pursuant to Section 2.12 of this Agreement as of the Closing
Date (determined without regard to any materiality, Materiality, or Knowledge or
similar qualifiers or any scheduled items) or covenants set forth in this
Article VII; (ii) Taxes imposed on or asserted against the properties, income or
operations of PNGTS or for which PNGTS may otherwise be liable, for all
Pre-Closing Periods or Straddle Periods ending on the Closing Date (determined
in accordance with Section 7.01(b)); (iii) Taxes, except for Transfer Taxes
which are the responsibility of Buyer pursuant to Section 7.02, imposed on PNGTS
or for which PNGTS may be liable, as a result of any transaction contemplated by
this Agreement; (iv) Taxes imposed on PNGTS as a result of the provisions of
Treasury Regulations Section 1.1502-6 or the analogous provisions of any state,
local or foreign law) or the Taxes of any other Person for which PNGTS is or has
been liable as a transferee or successor, by contract or otherwise; and (v)
Income Taxes for which PNGTS is liable as a result of any election for PNGTS to
be treated as other than a partnership for U.S. federal, state or local income
tax purposes that is filed at any time on or prior to the Closing Date (other
than any election by or at the behest of Buyer); provided, however, that no such
Tax shall constitute a Seller Tax to the extent such Tax was included as a
Current Liability in the determination of Working Capital.  For the avoidance of
doubt, the determination of Seller Taxes shall take into account the fact that
Buyer is only acquiring a 49.9% interest in PNGTS.
 
Section 7.05 Tax Refunds.
 
To the extent PNGTS receives any refund of Taxes with respect to any Pre-Closing
Period or Straddle Period, Buyer shall pay Seller within ten (10) Business Days
49.9% of the amount of such refund of Taxes; provided, however that no refund of
Taxes shall be payable to Seller to the extent such refund was included as a
Current Asset in the determination of Working Capital.  All other Tax refunds
attributable to PNGTS shall be the property of PNGTS.
 
     ARTICLE VIII
 
TERMINATION
 
Section 8.01 Termination.
 
This Agreement may be terminated at any time prior to the Closing:
 
(a) by mutual written consent of the Parties;
 
(c) by either Party by written notice to the other Party if the Closing shall
not have occurred before March 31, 2016; provided, that the right to terminate
this Agreement
 


 
24

--------------------------------------------------------------------------------

 


(d) pursuant to this Section 8.01(b) shall not be available to a Party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur prior to such
date; or
 
(b) by either Party by written notice to the other Party if there shall have
been a material breach or default of any of the representations, warranties,
covenants or agreements of such other Party hereunder that reasonably cannot be
or have not been cured within thirty (30) calendar days after delivery of
written notification thereof by the terminating Party and which material breach
or default would result in a failure to satisfy the conditions to Closing set
forth in Section 5.02 or Section 5.03, as the case may be.
 
Section 8.02 Effect of Termination.
 
If this Agreement is terminated in accordance with this Article VIII, all
further obligations of the Parties hereunder shall terminate.  In the event of a
termination contemplated hereby by any Party pursuant to this Article VIII, the
transactions contemplated hereby shall be abandoned without further action by
any Party hereto, and there shall be no obligation of or liability under this
Agreement to any Party hereto, or their respective shareholders, directors,
officers, employees, representatives or agents, except that this
Section 8.02 and Article IX shall survive termination of this Agreement.
 
   ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Modification.
 
This Agreement may be amended or modified only by a written instrument executed
by the Parties.
 
Section 9.02 Notices.
 
All notices which are required or may be given pursuant to the terms of this
Agreement shall be in writing and shall be deemed given: (i) the next Business
Day after being sent by Federal Express or any other recognized overnight
courier service providing delivery confirmation; (ii) three (3) Business Days
after mailing by certified or registered mail, with postage prepaid and with
return receipt requested; or (iii) when a confirmation is received after being
sent by legible facsimile transmission, addressed as follows:
 
 

 If to Seller to:   TCPL Portland Inc.    700 Louisiana Street    Suite 700  
 Houston, Texas 77002-2761    Attention:  Corporate Secretary    Fax:  (832)
320-6201

 


 
25

--------------------------------------------------------------------------------

 
 
 

   with a copy (which shall not constitute notice) to:        TransCanada
PipeLines Limited    450 – 1st Street S.W.    Calgary, Alberta    Canada    T2P
5H1    Attention:  Executive Vice President, Law and General Counsel  
 Fax:  (403) 920-2411

 
 
 
 

 If to Buyer to:  TC PipeLines Intermediate Limited Partnership    c/o TC
PipeLines GP, Inc.    700 Louisiana Street    Suite 700    Houston, TX
77002-2873    Attention: President    Fax: (832) 320-6488        with a copy
(which shall not constitute notice) to:    Gillian Hobson    Vinson & Elkins LLP
   1001 Fannin Street, Suite 2500, Houston, TX 77002-6760    Fax: (713) 615-5794
   

 
 
or to such other address or addresses as any Party shall have designated by
notice in writing to the other Party in accordance with this Section 9.02.
 
Section 9.03 Entire Agreement.
 
The Transaction Agreements and all the other documents executed and delivered by
the Parties pursuant hereto (or as contemplated hereby), contain the entire
understanding of the Parties with respect to the subject matter of this
Agreement, and there are no representations, warranties, covenants or agreements
other than those expressly set forth herein or therein.  This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the subject matter of this Agreement.
 
Section 9.04 Successors and Assigns.
 
 This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns.
 
Section 9.05 Press Releases.
 
The initial press release or releases to be issued in connection with the
execution of this Agreement shall be mutually agreed upon by the Parties prior
to the issuance thereof.  Prior to
 


 
26

--------------------------------------------------------------------------------

 


the fifth (5th) Business Day prior to the Closing, the Parties shall consult
with each other before they or any of their Affiliates issue any other press
release or otherwise make any other public statement with respect to this
Agreement or the transactions contemplated hereby.  Following any termination of
this Agreement, the Parties shall consult with each other before they or any of
their Affiliates issue any other press release or otherwise make any other
public statement with respect to such termination.  Buyer and Seller and their
Affiliates shall not issue any other press release or make any such other public
statement prior to any consultation (but no approval thereof shall be required),
except as maybe required by Applicable Law or stock exchange rule.
 
Section 9.06 Assignment.
 
This Agreement, and any right or obligation hereunder may be assigned or
delegated (in whole or in part) only in accordance with this Section 9.06.  Upon
the prior written consent of the other Party hereto, a Party may assign this
Agreement or a right hereunder, or delegate an obligation hereunder, to another
Person.
 
Section 9.07 Severability.
 
The terms of this Agreement are fully severable, and the decision or judgment of
any court of competent jurisdiction rendering void or unenforceable any one or
more of such terms shall not render void or unenforceable any of the other terms
hereof.
 
Section 9.08 Captions; Article and Section References.
 
The caption at the heading of each Article and Section of this Agreement is for
convenience of reference only and is not to be deemed a part of the Agreement
itself and will not affect the meaning or interpretation of this
Agreement.  Article and section references are to the articles and sections of
this Agreement unless otherwise indicated.
 
Section 9.09 Choice of Law.
 
This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the State of Delaware, without giving effect to the conflicts
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
 
Section 9.10 Counterparts.
 
This Agreement may be executed and delivered in one or more counterparts,
including facsimile counterparts with originals to follow, each of which shall
be deemed to be part of one and the same original document.
 
Section 9.11 Waiver.
 
Any of the terms and conditions of this Agreement may be waived in writing at
any time on or prior to the Closing Date by the Party entitled to the benefits
thereof.  No waiver by any
 


 
27

--------------------------------------------------------------------------------

 


Party of any breach of this Agreement shall be deemed a waiver of any subsequent
breach of the same or any other provision.
 
Section 9.12 Construction.
 
The Parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.  Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. For the purposes hereof: (i) words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires; (ii)
the terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the appendices and exhibits hereto) and not to any particular
provision of this Agreement, and Article, Section, paragraph, appendix and
exhibit references are to the Articles, Sections, paragraphs, appendices and
exhibits to this Agreement unless otherwise specified; (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation” unless the context otherwise requires or unless
otherwise specified; (iv) the phrase “ordinary course of business” or “normal
course” or any similar phrase shall mean “ordinary course of business consistent
with past practice” unless the context requires otherwise or unless otherwise
specified; (v) all references to any period of days shall be deemed to be to the
relevant number of calendar days unless otherwise specified; and (vi) all monies
are deemed to be in U.S. dollars unless otherwise stated.
 
Section 9.13 Incorporation of Exhibits, Schedules and Appendices.
 
Any Exhibits, Schedules, and Appendices identified in this Agreement are
incorporated herein by reference and made a part hereof.
 
Section 9.14 No Third-Party Beneficiaries.
 
This Agreement shall not confer any rights or remedies upon any Person other
than the Parties, the Buyer Indemnified Parties, the Seller Indemnified Parties
and their respective successors and permitted assigns.
 
Section 9.15 No Consequential or Punitive Damages.
 
No Party shall be liable to any other Party or Person for any consequential,
exemplary, special or punitive damages in connection with this Agreement or the
other Transaction Agreements unless such damages are awarded to a third party in
connection with a Third Party Claim.
 
Section 9.16 Parent Guaranty.  Contemporaneous with the execution of this
Agreement, Seller shall cause to be delivered to Buyer the Parent Guaranty in
the form attached hereto as Exhibit F duly executed by TransCanada PipeLine USA
Ltd.
 
Section 9.17 Time of Essence.
 


 
28

--------------------------------------------------------------------------------

 


Section 9.18 Time is of the essence under this Agreement.
 
Section 9.19 Defined Terms.
 
For purposes of this Agreement, the terms set forth in Appendix A hereto shall
have the meanings set forth therein.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
29

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the Parties as of the day and year first above written.
 
 

   TCPL PORTLAND INC.        By: /s/Laura M. Heckman    Name: Laura M. Heckman  
 Title: Vice President        By: /s/Brandon M. Anderson    Name: Brandon M.
Anderson    Title: President

 
 

   TC PIPELINES INTERMEDIATE LIMITED    PARTNERSHIP by TC PipeLines GP, Inc.,
its General Partner        By: /s/Steven D. Becker    Name: Steven D. Becker  
 Title: President        By: /s/Jon A. Dobson    Name: Jon A. Dobson    Title:
Secretary

 
                            
                                                                                  
[Signature Page to Purchase Agreement]
 
 
 


SIGNATURE PAGE
 
 
30

--------------------------------------------------------------------------------

 


APPENDIX A
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly controls (including all directors and officers of such Person), is
controlled by, or through one or more intermediaries, under direct or indirect
common control with, such Person.  A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, Buyer and Seller shall not be considered
Affiliates of one another for the purposes of this Agreement.
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Law” means, with respect to any Person, any statute, law,
regulation, ordinance, rule, judgment, rule of common law, order or decree,
directive, guideline, policy, requirement, or other governmental restriction or
any similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority, whether
in effect as of the date hereof or thereafter, and in each case as amended,
applicable to such Person or its subsidiaries or their respective assets.
 
“Assignment and Assumption Agreement” means the agreement attached as Exhibit B
hereto.
 
“Base Purchase Price” means Two Hundred Twenty Three million dollars
($223,000,000) less 49.9% of all current and long term debt under the Debt
Documents at Closing.
 
“Business” means PNGTS’ business of constructing, owning and operating the PNGTS
Pipeline and transporting natural gas on its system pursuant to transportation
contracts with shippers.
 
“Business Day” means any day on which banks are generally open to conduct
business in New York, New York.
 
“Buyer” has the meaning set forth in the preamble.
 
“Buyer Indemnified Parties” has the meaning set forth in Section 6.02(a).
 
“Claim” has the meaning set forth in Section 6.04(b).
 
“Closing” has the meaning set forth in Section 1.04.
 
“Closing Date” has the meaning set forth in Section 1.04.
 


Appendix A
 
 
 

--------------------------------------------------------------------------------

 


“Closing Payment” means the Estimated Purchase Price.
 
“Closing Statement” has the meaning set forth in Section 1.05(a).
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Contract” means any note, bond, indenture, mortgage, deed of trust, lease,
franchise, permit, authorization, license, contract, instrument, employee
benefit plan or practice, or other agreement, obligation or commitment or
concession of any nature.
 
“Current Assets” means, as calculated under the consolidated unaudited financial
statements of PNGTS, the aggregate of (i) cash, (ii) accounts receivable,  (iii)
accounts receivable and advances receivable from affiliated companies, (iv)
plant material and operating supplies, and (v) prepayments; but excluding
deferred Income Tax assets.
 
“Current Liabilities” means, as calculated under the consolidated unaudited
financial statements of PNGTS, the aggregate of (i) accounts payable, (ii)
payables and advances to affiliated companies, (iii) accrued taxes other than
Income Taxes, and (iv) other current and accrued liabilities due within a year.
For the avoidance of doubt, Current Liabilities shall not include accrued Income
Taxes, deferred Income Tax liabilities or the current portion of long term debt.
 
“Debt Documents” means the Note Purchase Agreement and all related agreements
thereto, including any debt service guarantees, security agreements and
collateral agency agreements.
 
“Debt Service Reserve Backup Guaranty” means either (i) a guarantee to be
provided by the MLP to the “Collateral Agent” under the Debt Documents in
substantially similar form to the existing “Debt Service Reserve Guaranty”
currently provided by TransCanada PipeLines Limited under the Debt Documents or
(ii) such other document mutually satisfactory to both Seller and Buyer, wherein
the MLP provides a guarantee, indemnity or other arrangement having the effect
of a guarantee, to TransCanada PipeLines Limited in support of PNGTS’s and
TransCanada PipeLines Limited’s obligations under the Debt Documents, with such
guarantee, indemnity or other arrangement covering an amount equal to Buyer’s
pro rata 49.9% interest of the “Debt Service Reserve Requirement”, as such term
is defined in the Debt Documents; provided however, that in the event Buyer is
unable to effect a guarantee or other document under clauses (i) or (ii), then
the “Debt Service Reserve Backup Guaranty” shall mean sufficient funds or a
“Debt Service Reserve Letter of Credit” to be provided by Buyer to the
Collateral Agent sufficient to satisfy the Buyer’s 49.9% pro rata interest of
the “Debt Service Reserve Requirement,” as such terms are defined in the Debt
Documents.
 
“Dispute” means any dispute, controversy or claim arising out or relating to
this Agreement or the breach, termination or validity thereof.
 
“Effective Time” means 12:01 am Central Standard Time on the Closing Date.
 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


“Environmental Laws” means any foreign, federal, state or local law, statute,
ordinance, order, decree, judgment, code, rule or regulation, permit, or other
legally enforceable requirement and rule of common law relating to releases,
discharges, emissions or disposals to air, water, land or groundwater of
Hazardous Materials; to the use, handling, transport, release or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde or any other Hazardous
Material; to the treatment, storage, disposal or management of Hazardous
Materials; to exposure to toxic, hazardous or other controlled, prohibited or
regulated substances; to health or safety in the workplace; and to the
protection of the environment and natural resources, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq., the Toxic
Substances Control Act, 15 U.S.C. 2601, et seq., the Occupational Safety and
Health Act, 29 U.S.C. 651, et seq., the Clean Air Act, 42 U.S.C. 7401, et seq.,
the Federal Water Pollution Control Act, 33 U.S.C. 1251, et seq., the Safe
Drinking Water Act, 42 U.S.C. 300f, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. 1501 et seq. and the Emergency Planning and
Community Right to Know Act, 42 U.S.C. 11001 et seq., and other comparable
foreign, state and local laws and all rules, regulations and guidance documents
promulgated pursuant thereto or published hereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued hereunder.
 
“Estimated Purchase Price” means the Base Purchase Price, adjusted as follows:
(x) if the Estimated Working Capital is in excess of the Reference Amount, the
Base Purchase Price shall be increased by 49.9% of the amount of such excess in
order to determine the Estimated Purchase Price and (y) if the Estimated Working
Capital is less than the Reference Amount, the Base Purchase Price shall be
decreased by 49.9% of the amount of the deficiency.
 
“Estimated Working Capital” means Seller’s good faith estimate of the Working
Capital as of the Closing Date.
 
“Expansion” means the construction and bringing into service of new or
incremental pipeline facilities as described below and having the effect of
increasing PNGTS’ FERC Certificated Capacity.
 
An “Expansion” between 270,000 dth/d and 330,000 dth/d will:
 
a)  
Incorporate the addition or material alteration of pipeline compressor
facilities on either PNGTS or TQ&M, as applicable,

 
b)  
Receive the approval of the Board of Directors of the General Partner;

 
and
 
c)  
Occur within 15 years of the Closing Date.

 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


d)  
An “Expansion” between 331,000 dth/day and 400,000 dth/day will:

 
a)  
Incorporate the addition or material alteration of pipeline compressor
facilities and/or more than five miles of pipeline looping on either or both of
PNGTS or TQ&M;

 
b)  
Receive the approval of the Board of Directors of the General Partner;

 
and
 
c)  
Occur within 15 years of the Closing Date.

 
 An “Expansion” above 400,000 dth/day will:
 
a)  
Incorporate the addition or material alteration of pipeline compressor
facilities and/or more than five miles of pipeline looping on any or all of
PNGTS, TQ&M and the TransCanada Mainline;

 
b)  
Receive the approval of the Board of Directors of the General Partner;

 
and
 
c)  
Occur within 15 years of the Closing Date.

 
“Expansion Consideration” means the consideration to be paid by Buyer to Seller
with respect to an Expansion, as more particularly described in Exhibit E
hereto.
 
“FERC” means the Federal Energy Regulatory Commission and any successor entity
thereto.
 
“Financial Statements” has the meaning set forth in Section 2.10.
 
“GAAP” means U.S. generally accepted accounting principles.  All references to
GAAP shall mean GAAP as in effect on the date hereof, unless otherwise
specified.
 
“General Partner” means TC PipeLines GP, Inc., the general partner of MLP.
 
“Governmental Authority” means any federal, state, county, municipal, regional
or other governmental authority, agency, board, body, instrumentality,
commission or political subdivision of any of the foregoing, or any court,
arbitrator , tribunal, or individual having adjudicative, regulatory, judicial,
quasi-judicial, administrative, or similar functions.
 
“Hazardous Material” means any substance, waste, pollutant, contaminant or
material subject to regulation under any Environmental Law, including petroleum
or petroleum products and any fractions thereof, and natural or synthetic gas.
 
“Identified Representation” has the meaning set forth in Section 6.01.
 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


“Income Tax” means federal, state, local, or foreign income or franchise Taxes
or other similar Taxes measured in whole or in part by income and any interest
and penalties or additions thereon.
 
“Indemnified Party” has the meaning set forth in Section 6.04(a).
 
“Indemnifying Party” has the meaning set forth in Section 6.04(a).
 
“Independent Accounting Firm” means an independent nationally recognized
accounting firm as mutually selected by Seller and Buyer.
 
“Knowledge” means the actual knowledge of Don Bell and Lauri Newton after
reasonable inquiry and investigation of those persons employed by Seller whom
such individuals reasonably believe in good faith to be generally responsible
for the information, facts, or events with respect to which such representation
applies.
 
“Lien” means any lien, pledge, charge, claim, security interest, purchase
agreement, option, restriction on transfer or other recorded encumbrance of any
nature whatsoever, whether consensual, statutory or otherwise.
 
“Loss and Expense” has the meaning set forth in Section 6.02(a).
 
“Material” means material in relation to the business or operations of PNGTS,
taken as a whole.
 
“Material Adverse Effect” means any circumstance, change or effect that is
materially adverse to the financial condition or results of operations of PNGTS,
taken as a whole, or that impedes or delays the ability of Seller to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby, other than (i) any adverse circumstance, change, or effect arising from
or relating to general business or economic conditions in the industries or
markets in which PNGTS  operates not having a materially disproportionate affect
on PNGTS  as compared to other participants in such industry or market,
including (A) changes in national or regional gathering, pipeline or storage
facilities or (B) rules, regulations or decisions of FERC or the courts
affecting the natural gas transportation industry as a whole or the natural gas
storage industry as a whole, (ii) any adverse circumstance, change or effect
arising from weather conditions, including unexpected or harsh weather
conditions, (iii) seasonal reductions in revenues or earnings of PNGTS  in the
ordinary course of business consistent with past periods, (iv) national or
international political, diplomatic or military conditions (including any
engagement in hostilities, whether or not pursuant to a declaration of war, or
the occurrence of any military or terrorist attack) not disproportionately
affecting PNGTS  as compared to other participants in the industries or markets
in which PNGTS  operates, (v) changes in GAAP, (vi) changes in Applicable Laws
not disproportionately affecting PNGTS as compared to other participants in the
industries or markets in which PNGTS  operates, (vii) the failure of Seller to
take any action for which Seller in good faith requests Buyer’s written consent
under Section 4.03 and Buyer refuses to provide such consent, (viii) any changes
in prices for commodities, goods, or services, or the availability or costs of
hedges or other derivatives, including fluctuations in interest rates, (ix) any
matter that is expressly disclosed in the
 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedules as of the date of execution of this Agreement, and (x) the execution
and delivery or announcement of this Agreement.  The Parties agree that any
determination as to whether a change, effect, event, or occurrence is a Material
Adverse Effect shall be made after taking into account and considering all
matters relevant to such analysis, including (y) all amounts, if any, recognized
by the Person and its Affiliates, as applicable, under insurance or third-party
indemnifications or similar agreements, and (z) all Tax benefits with respect to
such change, effect, event, or occurrence.
 
“Material Agreements” has the meaning set forth in Section 2.18.
 
“MLP” has the meaning set forth in the recitals.
 
“Note Purchase Agreement” means the note purchase agreement dated as of April
10, 2003 between PNGTS as issuer and the “Initial Noteholders” thereto.
 
“Notifying Party” has the meaning set forth in Section 6.04(a).
 
“PNGTS’ FERC Certificated Capacity” means the capability of PNGTS to transport
quantities of natural gas at East Hereford, Maine on a given day, based on a
specific set of flowing parameters (e.g. operating pressures, temperature, etc.)
as stated in the Exhibits G through-G-II filed with the FERC in support of
PNGTS’s certificate(s) of public convenience and necessity and the Forms 567
filed annual with the FERC. Such certificated capacity represents a minimum
level of service that can be maintained over an extended period of time and does
not represent the maximum throughput capability of PNGTS on any given day.
 
“PNGTS Partnership Agreement” means that certain Amended and Restated General
Partnership Agreement of PNGTS  dated as of March 1, 1996, as amended.
 
“PNGTS ” has the meaning set forth in the recitals.
 
“PNGTS  Budget” means the budget of PNGTS  attached hereto as Exhibit C.
 
“PNGTS Interest” has the meaning set forth in the recitals.
 
“PNGTS Pipeline” means, collectively with all associated laterals and meter
stations, a natural gas pipeline system extending between East Hereford, Maine
and Dracut, Massachusetts, consisting of the PNGTS pipeline, plus any expansions
or improvements undertaken, in whole or in part, by PNGTS.
 
“Party” has the meaning set forth in the preamble.
 
“Permit” means any permit, license, approval or other authorization required or
granted by any Governmental Authority.
 
“Permitted Encumbrances” means (i) defects, imperfections or irregularities in
title (including easements, rights-of-way, covenants, conditions, restrictions,
and other matters affecting title to real property) that are not material in
character, amount, extent with respect to
 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


the asset or assets to which they relate or, together with any other such
defects, imperfections or irregularities, in the aggregate; (ii) encumbrances
created by or referenced in any of the Material Agreements; (iii) encumbrances,
created by Buyer, or its successors and assigns, (iv) Liens for current Taxes
not yet due and payable, and (v) statutory Liens (including materialmen’s,
mechanic’s, repairmen’s, landlord’s and other similar Liens) arising in
connection with the ordinary course of business securing payments not yet due
and payable.
 
“Person” means a person, corporation, partnership, limited liability company,
joint venture, trust or other entity or organization.
 
“Pre-Closing Period” means any Tax period ending on or before the Closing Date.
 
“Pre-Closing Tax Return” has the meaning set forth in Section 7.01(a).
 
“Prime Rate” means the prime interest rate reported in The Wall Street Journal.
 
“Promissory Note” has the meaning set out in Section 1.05(b).
 
“Purchase Price” has the meaning set out in Section 1.02.
 
“Qualifying Claim” has the meaning set forth in Section 6.05(a).
 
“Reference Amount” means One Million Nine Hundred Eighty Five Thousand Seven
Hundred Forty Nine dollars ($1,985,749).
 
“Reputable Insurer” means any financially sound and responsible insurance
provider rated “A-X” or better by A.M. Best Company (or if such ratings cease to
be published generally for the insurance industry, meeting comparable financial
standards then applicable to the insurance industry).
 
“Request” has the meaning set forth in Section 4.04.
 
“Securities Act” means the federal Securities Act of 1933, as amended.
 
“Seller” has the meaning set forth in preamble.
 
“Seller Indemnified Parties” has the meaning set forth in Section 6.03(a).
 
“Seller Taxes” has the meaning set forth in Section 7.04.
 
“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.
 
“Tax” or “Taxes” means all income, gross receipts, profits, franchise, sales,
use, ad valorem, occupation, property (including in lieu-of-taxes), capital,
environmental, employment, severance, excise, workers' compensation, social
security, withholding or similar taxes, unclaimed property or escheat
obligations or other governmental fees or charges of a similar nature, however
denominated, imposed by any federal, state, local, foreign or other political
 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


subdivision taxing authority, whether imposed directly on a person or resulting
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract or otherwise,
and including any interest and penalties (civil or criminal) on or additions to
any such taxes or in respect of a failure to comply with any requirement
relating to any Tax Return and any expenses incurred in connection with the
determination, settlement or litigation of any tax liability.
 
“Tax Matter” has the meaning set forth in Section 7.03(a).
 
“Tax Return” means any return, declaration, report, claim for refund, statement,
information or other document, including any schedule or attachment thereto and
including amendment thereto, filed or to be filed or required to be filed or
supplied to any federal, state, local or foreign Tax authority or any other
Governmental Authority with respect to Taxes, including, where permitted or
required, combined, consolidated, unitary or any similar returns for any group
of entities.
 
“Third Party Claim” has the meaning set forth in Section 6.04(c).
 
“TQ&M” means the Trans-Quebec and Maritimes Pipeline System partly owned by an
Affiliate of Seller.
 
“Transaction Agreements” means this Agreement, the Assignment and Assumption
Agreement and any documents or certificates to be provided pursuant thereto.
 
“Transfer Taxes” means any and all transfer Taxes, including sales taxes, use,
excise, stock, stamp, documentary, filing, recording, permit, license,
authorization, and similar Taxes fees, duties, levies, customs, tariffs,
imposts, assessments, obligations and charges.
 
“Violation” has the meaning set forth in Section 2.03(a).
 
“Working Capital” means (i) Current Assets, minus (ii) Current Liabilities.  For
the avoidance of doubt, Working Capital may be a negative number.
 
“Working Capital Adjustment Statement” means the statement provided pursuant to
Section 1.03(a).
 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


Appendix A
 
 
 
 
 

--------------------------------------------------------------------------------

 


